Exhibit 10.12

FORM TIER 2

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (this “Agreement”) is hereby entered into as of
August             , 2006, (the “Effective Date”) by and between Integral
Systems, Inc., a Maryland corporation (the “Company”), and
                         (the “Executive”), collectively referred to as the
“Parties.”

Background

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continuous employment of key management personnel;

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that, as
is the case with many publicly-held corporations, the possibility of a Change in
Control (as defined below) exists and that such possibility, and the uncertainty
and questions that it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company and its
stockholders; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control.

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

1. Definitions. The following capitalized words and phrases as used in this
Agreement shall have the following meanings:

(a) “Base Salary” shall mean, unless the context refers to a specific time
period, the higher of (i) the then current base annual salary in effect for
Executive (excluding any reduction giving rise to Good Reason (as defined
below)) and (ii) the base annual salary of Executive in effect immediately prior
to the current base annual salary.

(b) “Cause” for termination by the Company of the Executive’s employment shall
mean (i) the continued and material failure of the Executive to perform the
duties of his or her position with the Company which continued and material
failure adversely affects the Company or its business after notice and a
reasonable opportunity to cure; provided, however that the parties do not intend
that this Subsection 1(b)(i) address: (x) circumstances that are outside of the
Executive’s control such as changes in general business or economic conditions
or in the industry in which the Company operates; and/or (y) war, acts of war,
terrorism, or acts of terrorism (whether or not the foregoing



--------------------------------------------------------------------------------

are declared or undeclared and whether or not the foregoing takes place in the
United States or outside the United States); (ii) material and willful
malfeasance by the Executive in connection with the performance of the duties of
his or her position with the Company that could in the good faith judgment of
the Board (x) have a material adverse impact on the Company’s business (provided
that prior to termination for such reason, the Company shall give Executive
written notice of the acts constituting such cause, and the Company shall give
Executive a period of twenty (20) days within which to cease and correct such
acts, and if Executive ceases and corrects such acts this Agreement shall remain
in effect), (y) subject the Company to criminal penalties in excess of $50,000,
or (z) result in the incarceration of any officer, director or employee of the
Company; (iii) after the date hereof, the Executive’s being convicted of, or
pleading guilty or nolo contendere to, a felony that adversely affects the
Company or involves moral turpitude (i.e. an act that is base, vile and
depraved); (iv) fraud or embezzlement against the Company; (v) the willful
failure (other than failure resulting from Executive’s incapacity due to injury,
physical or mental illness or disability) of the Executive to obey in all
material respects any proper written direction of the Board to the Executive,
provided the written direction is consistent with the job-related
responsibilities set forth in this Agreement (i.e. written direction clarifying
the Executive’s job-related responsibilities hereunder without expanding such
responsibilities beyond the scope hereof), and which has a material adverse
effect on the Company (provided that prior to termination for such reason, the
Company shall give Executive written notice of the acts constituting such cause,
and the Company shall give Executive a period of twenty (20) days within which
to cease and correct such acts, and if Executive ceases and corrects such acts
this Agreement shall remain in effect); or (vi) the willful and material
violation by the Executive of any agreement with the Company restricting
competition against the Company, solicitation of customers or employees of the
Company and/or disclosure of confidential or other information with respect to
the Company. In no event shall the Company be obligated to give Executive notice
and cure rights on more than two (2) occasions.

(c) “Change in Control” shall mean the first of the following events to occur:

(i) Any person or group (within the meaning of Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
the Company or a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the beneficial owner (within the
meaning of Rule 13(d)(3) under the Exchange Act), directly or indirectly, of
securities representing 50% or more of the combined voting power of the
Company’s then-outstanding securities entitled generally to vote for the
election of directors;

(ii) The Company’s stockholders approve an agreement to merge or consolidate
with another corporation (other than a majority-controlled

 

-2-



--------------------------------------------------------------------------------

subsidiary of the Company) unless the Company’s stockholders immediately before
the merger or consolidation are to own more than 50% of the combined voting
power of the resulting entity’s voting securities entitled generally to vote for
the election of directors;

(iii) The Company’s stockholders approve an agreement (including, without
limitation, an agreement of liquidation) to sell or otherwise dispose of all or
substantially all of the business or assets of the Company; or

(iv) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to the Effective
Date whose election or nomination for election by the Company’s stockholders is
approved by a vote of at least a majority of directors then constituting the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such person is named as a nominee for direction, without
objection to such nomination) shall be, for purposes of this Agreement,
considered as though such person were a member of the Incumbent Board
(excluding, however, for this purpose any Board member whose initial assumption
as a member of the Board occurs as a result of either an actual or threatened
election contest or other actual or threatened solicitation of proxies or
consents by or on behalf of any person or persons other than the Incumbent
Board).

However, no Change in Control shall be deemed to have occurred by a reason of
(A) any event involving a transaction in which the Executive or a group of
persons or entities with whom or with which the Executive acts in concert,
acquire(s), directly or indirectly, 50% or more of the combined voting power of
the Company’s then-outstanding voting securities or the business or assets of
the Company; or (B) any event involving or arising out of a proceeding under
Title 11 of the United States Code or the provisions of any future United States
bankruptcy law, an assignment for the benefit of creditors or an insolvency
proceeding under state or local law.

A Change in Control shall be deemed to occur, (I) with respect to a Change in
Control pursuant to Section 1(c)(i) above, on the date any person or group first
becomes the beneficial owner, directly or indirectly, of securities representing
50% or more of the combined voting power of the Company’s then-outstanding
securities entitled generally to vote for the election of directors, (II) with
respect to a Change in Control pursuant to Sections 1(c)(ii) or (iii) above, on
the date of stockholder approval, or (III) with respect to a Change in Control
pursuant to Section 1(c)(iv) above, on the date members of the Incumbent Board
first cease to constitute at least a majority of Board.

This Agreement, once triggered by a Change in Control event, shall apply with
respect to that Change in Control event only and not with respect to any later
Change in Control event.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

-3-



--------------------------------------------------------------------------------

(e) “Date of Termination” with respect to any termination of the Executive’s
employment shall mean the date specified in the Notice of Termination required
under Section 3(a); provided, however, that (i) in the case of termination by
the Company, other than termination for Cause, the Date of Termination shall not
be less than thirty (30) days from the date the Notice of Termination is given,
and (ii) in the case of termination by the Executive, the Date of Termination
shall not be less than thirty (30) days from the date the Notice of Termination
is given.

(f) “Good Reason” for termination by the Executive of the Executive’s employment
with the Company shall mean the occurrence (without the Executive’s express
written consent) of any one of the following acts by the Company, or failures by
the Company to act, unless such act or failure to act is corrected prior to the
Date of Termination specified in the Notice of Termination given in respect
thereof:

(i) The assignment to Executive, without Executive’s express written consent, of
any material duties inconsistent with Executive’s background, training,
position, duties, responsibilities or status with the Company immediately prior
to such assignment, or a substantial diminution in Executive’s title(s),
position, duties, or responsibilities with the Company or any removal of
Executive from, or any failure to reelect Executive to, any of such positions,
except in connection with the termination of Executive’s employment for Cause,
death, or Total Disability (provided that prior to termination for such reason,
Executive shall give the Company written notice of the acts constituting such
cause, and the Executive shall give the Company a period of twenty (20) days
within which to cease and correct such acts, and if the Company ceases and
corrects such acts, this Agreement shall remain in effect). Good Reason shall
not be deemed to exist under this Subsection 1(f)(i) solely as a result of the
Company or any part of the Company becoming a subsidiary or other business unit
of another entity in a Change in Control;

(ii) A reduction by the Company in Executive’s Base Salary as in effect on the
Effective Date or as the same may be increased from time to time or in
Executive’s Target Bonus;

(iii) The failure by the Company to continue in effect any compensation,
welfare, fringe or other benefit plan in which Executive is participating,
without substituting plans providing Executive with substantially comparable
benefits, or the taking of any action by the Company which would materially and
adversely affect Executive’s participation in or benefits under any of such
plans; except in connection with a company wide change to benefit plans which
are the same as or comparable to those provided by an acquiring entity or its
parent to similarly situated employees or where there is no material reduction
to the employee benefit plans provided to Executive except in response to an
adverse change in economic circumstances.

(iv) Any purported termination of Executive’s employment for Cause or Total
Disability without justifiable grounds;

 

-4-



--------------------------------------------------------------------------------

(v) A material breach of this Agreement by anyone other than Executive (provided
that prior to termination for such reason, Executive shall give the Company
written notice of the acts constituting such cause, and the Executive shall give
the Company a period of twenty (20) days within which to cease and correct such
acts, and if the Company ceases and corrects such acts, this Agreement shall
remain in effect); and

(vi) The relocation of the principal office of the Company where Executive is
required to perform the principal duties and responsibilities of his or her
position to a location which is more than fifty (50) miles outside of Lanham,
Maryland and more than forty (40) miles from the Executive’s primary residence.

(g) “Protected Termination” means a termination of Executive’s employment (i) by
the Company without Cause or by the Executive for Good Reason, which in either
case occurs within twenty four (24) months after a Change in Control or (ii) by
the Board without Cause on or before the date of a Change in Control in
anticipation of such Change in Control or at the request of a potential acquirer
of the Company, or its directors, officers, or agents, which has indicated an
intent or taken steps reasonably calculated to effect a Change in Control and a
Change in Control actually occurs. A termination of Executive’s employment at
any time by reason of death or Total Disability, by the Company for Cause, or by
the Executive without Good Reason does not constitute a Protected Termination.

(h) “Target Bonus” shall mean the target bonus percentage under the bonus plan
of the Company in effect immediately prior to the date of a Change in Control;
provided that if no bonus plan has been approved by the Board at the relevant
time, the Target Bonus shall be the percentage of salary that the Executive
received in the prior year as a bonus. The term “Target Bonus” shall not include
any bonus structured as a transition or success bonus related to a Change in
Control.

(i) “Total Disability” shall mean (i) if the Executive is subject to a legal
decree of incompetency (the date of such decree being deemed the date on which
such disability occurred), or (ii) the written determination by a physician
selected in good faith by the Company and reasonably acceptable to Executive
that, because of a medically determinable disease, injury or other physical or
mental disability, the Executive is unable substantially to perform each of the
material duties of the Executive required hereby, and that such disability has
lasted for the immediately preceding ninety (90) days and is, as of the date of
determination, reasonably expected to last an additional ninety (90) days or
longer after the date of determination, in each case based upon medically
available reliable information, and the provision of clear and convincing
evidence by the Company of the Executive’s inability substantially to perform
each material duty hereunder in support of such determination by the physician.

 

-5-



--------------------------------------------------------------------------------

2. Company Obligations Upon a Protected Termination.

(a) Payments and Benefits. If the Executive’s employment with the Company is
terminated by reason of a Protected Termination, then the Company shall provide
to the Executive the payments and benefits set forth in this Section 2, subject
to the terms and conditions herein, in addition to (i) Executive’s Base Salary
and all other accrued benefits through the Date of Termination, (ii) expense
reimbursements for all unreimbursed business expenses incurred by Executive
through the Date of Termination consistent with Company policies, and (iii) the
Executive’s Target Bonus multiplied by a fraction the numerator of which is the
number of days elapsed in such year through the Date of Termination and the
denominator of which is 365.

(b) Cash Severance. In the event of a Protected Termination, the Company shall
make a lump sum cash severance payment to the Executive equal to one (1) times
the sum of (i) the Executive’s Base Salary plus (ii) the Target Bonus. The cash
severance and any other payments under this Agreement are subject to applicable
tax withholding required under Federal, state and/or local law.

(c) Continued Insurance Coverage. In the event of a Protected Termination,
unless prohibited by law or, with respect to any insured benefit, the terms of
the applicable insurance contract, the Executive shall continue to participate
in, and be covered under, the Company’s group life, disability, sickness,
accident and health insurance programs on the same basis as other executives of
the Company or, alternatively, in comparable programs of the acquiring or
surviving entity following a Change in Control on the same basis as that
entity’s executives, during the one (1) year period commencing on the Date of
Termination (the “Termination Coverage Period”). If such continued participation
is prohibited by law or the respective insurance contract, to the extent
Executive and his or her dependents are eligible and elect under any such group
health plan so-called COBRA continuation coverage or under any of the
aforementioned insured plans, conversion to an individual insurance contract
provided under such plan, the Company shall pay to Executive the amount of such
premiums as are due for the Termination Coverage Period, less the then
applicable employee contribution on the same basis as other executives of the
Company, upon the Executive’s furnishing such documentation as to such
eligibility or premium amounts as the Company reasonably requires. If the
Executive and his or her dependents are not eligible to elect COBRA continuation
coverage or if the Executive and his or her dependents are not eligible to
convert to an individual health insurance contract under a Company plan, the
Company shall pay to the Executive the amount of premiums as are due for the
Termination Coverage Period under an individual health insurance contract issued
to the Executive in an amount equal to the premiums for a converted individual
insurance contract that would otherwise be provided under such Company plan. The
Company shall make such payments within thirty (30) days of the Executive’s
furnishing such documentation concerning coverage under such contract or premium
amounts as the Company reasonably requires.

 

-6-



--------------------------------------------------------------------------------

(d) Stock Options. In the event of a Protected Termination, all outstanding
stock options to acquire Company stock held by the Executive on the Date of
Termination shall become 100% vested and exercisable, but shall remain
exercisable only for such remaining period as is provided in the stock option.

(e) Vacation. In the event of a Protected Termination, the Company shall pay
Executive in accordance with the Company’s vacation policy all accrued, unused
vacation time at the Base Salary (but not for any unused sick or personal time).

(f) Outplacement Services. In the event of a Protected Termination, outplacement
services shall be provided to the Executive of a total cost not to exceed
$15,000.00.

(g) Golden Parachute Payment. If any payment or distribution by the Company to
the Executive or for the Executive’s benefit, or the acceleration of the time of
vesting of any stock option pursuant to the terms of this Agreement would
constitute a parachute payment within the meaning of Section 280G(b)(2) of the
Code and subject the Executive to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), the cash severance payments hereunder shall be reduced
to the highest amount at which the Excise Tax would not apply if the amount
thereby received by the Executive under this Agreement is higher than the amount
that would be received after application of the Excise Tax if the cash severance
payments were not so reduced.

(h) Timing of Payments. Except as provided below in this Section 2(h), the
payments under Section 2(b) shall be made (i) in a lump sum within thirty
(30) days of the Date of Termination or (ii) in the case of a “specified
employee”, as defined in Section 409A(a)(2)(B)(i) of the Code, after the
expiration of six (6) months following the Date of Termination or at such
earlier time permitted by such provision. If payment as provided above would
result in adverse tax consequences to the Executive under Code Section 409A,
including without limitation application of the twenty percent (20%) penalty tax
under Code Section 409A(a)(1)(B), the payments under Section 2(b) shall be made
on the earliest date or dates thereafter that would be in compliance with the
requirements of Code Section 409A.

(i) Release by Executive. Notwithstanding the above, upon the occurrence of a
Protected Termination and prior to receipt of the payments and benefits provided
under Section 2(b), (c), (d) and (f), Executive shall, as of the Date of
Termination, execute a release in such form as is reasonably requested by the
Company, releasing rights and claims in existence at such time relating to
Executive’s employment with the Company, but excluding (i) Executive’s rights
under this Agreement, (ii) Executive’s rights under any employee benefit plan of
the Company, and (iii) Executive’s right to indemnification under the Maryland
General Corporation Law, the Company’s bylaws or other governing instrument or
under any agreement addressing such subject matter between the Executive and the
Company.

 

-7-



--------------------------------------------------------------------------------

(j) Termination by Reason of Cause, Death or Disability or by the Executive
without Good Reason. If the Company terminates the Executive with Cause, the
Executive’s employment is terminated by death or Total Disability or Executive
terminates employment with the Company other than for Good Reason, the Company
shall have no obligation to make any payments to the Executive under this
Agreement.

(k) No Other Payments. Any payments made to the Executive under this Section 2
shall be in lieu of any other severance payments or benefits to which the
Executive may be entitled under any other agreement or arrangement with the
Company (other than an agreement as to a bonus structured as a transition or
success bonus related to a Change in Control), including without limitation any
payments or benefits under an employment agreement between the Executive and the
Company which become due upon a Protected Termination.

3. Termination Procedures.

(a) Notice of Termination. Any purported termination of the Executive’s
employment (other than by reason of death) shall be communicated by written
notice of termination (the “Notice of Termination”) from the terminating party
to the other party in accordance with Section 11. The Notice of Termination
shall set forth in reasonable detail the facts and circumstances for the
Executive’s termination. A Notice of Termination from the Company for Cause
shall state that termination is for Cause and shall specify the particulars
thereof in detail. A Notice of Termination from the Executive for Good Reason
shall state that it is for Good Reason and shall specify the particulars thereof
in detail. Any Notice of Termination by the Company for Cause or by the
Executive for Good Reason must be sent no later than sixty (60) days after the
terminating party first had knowledge of the grounds alleged to constitute Cause
or Good Reason, as applicable (“Grounds to Terminate”); provided however, in the
event Executive or the Company is diligently attempting to cure any asserted
default (where cure is permitted hereunder) or the parties are negotiating in
good faith to resolve any asserted default, the time for sending such Notice of
Termination shall be extended until the earlier of (i) ten (10) days after the
cessation of diligent cure efforts or good faith negotiations or (ii) ninety
(90) days from the date a terminating party had first knowledge of Grounds to
Terminate. Failure to send the Notice of Termination within sixty (60) days
after the terminating party first had knowledge of the Grounds to Terminate, or
within the extended period in the proviso in the preceding sentence, shall
constitute a waiver of the right to allege Cause or Good Reason, as applicable,
on the basis of such grounds.

4. Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place, unless such obligations are

 

-8-



--------------------------------------------------------------------------------

binding upon such successor by operation of law. Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle the Executive
in lieu of other payments hereunder to compensation from the Company in the same
amount and on the same terms as the Executive would be entitled to hereunder if
the Executive were to terminate employment for Good Reason after a Change in
Control, except that for purposes of implementing the foregoing the date on
which any such succession becomes effective shall be deemed the Date of
Termination.

5. Entire Agreement. This Agreement supersedes all prior agreements between the
Parties concerning the subject matter hereof (other than an agreement as to a
bonus structured as a transition or success bonus related to a Change in
Control), including, without limitation, all termination and severance
provisions in any prior agreements between the Parties in the event of a
termination of employment giving rise to a payment under Section 2 hereof, and
constitutes the entire agreement between the Parties with respect to the subject
matter hereof and all previous discussions, promises, representations, and
understandings relating to the subject matter hereof are hereby merged into this
Agreement. No provision of this Agreement may be modified, waived or discharged
unless such modification, waiver or discharge is by a written instrument signed
by the Executive and such officer of the Company as may be specifically
designated by the Board. No waiver by either Party hereto at any time of any
breach by the other Party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other Party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or any
prior or subsequent time. No person has any authority to make any representation
or promise on behalf of any of the Parties not set forth herein, and this
Agreement has not been executed in reliance upon any representation or promise
except those set forth herein.

6. Confidentiality and Non-Competition.

(a) The Parties agree that as used herein “Confidential Information” means all
information which becomes known to Executive as a consequence of his employment
by Company and includes, but is not limited to, information about Company’s
customers, methods of operation, prospective and executed contracts, trade
secrets, business contacts, customer lists, and all technological, business,
financial, accounting, statistical and personnel information regarding Company.
The Parties further agree and stipulate that this Confidential Information was
developed by Company at considerable expense, that this information is a
valuable asset and part of Company’s goodwill, that this information is vital to
Company’s success and is the sole property of Company.

(b) Executive recognizes and acknowledges that during his or her employment by
Company, Executive has become familiar with Company’s Confidential Information.

 

-9-



--------------------------------------------------------------------------------

(c) Executive recognizes and acknowledges that Company is engaged in the
business of building satellite ground systems for command and control,
integration and test, data processing, and simulation (the “Business”). The
Business is a highly competitive enterprise, so that any unauthorized disclosure
or unauthorized use by Executive of the Confidential Information protected under
this Agreement, whether during his employment with Company or after its
termination, would cause immediate, substantial and irreparable injury to the
Business and the goodwill of Company.

(d) Executive agrees that upon termination of his employment with Company for
any reason, whether voluntary or involuntary or with or without Cause or Good
Reason, he or she will surrender to Company every item and every document which
is Company’s property or will completely remove from Executive’s personal
property such Confidential Information in whatever form (e.g. cell phones,
PDA’s, personal computers, etc.). All such documents and Confidential
Information are the sole and absolute property of Company. At the written
request of the Company, the Executive shall provide the designated
representative of the Company a certificate containing the following statement:
“The Executive hereby certifies that he/she has notified the Company’s
designated representative of all Confidential Information residing on any
personal property of the Executive to which Executive is aware of after due
review and inspection and has removed and destroyed (unless otherwise directed
in writing by the Company) all Confidential Information from all personal
property of Executive. Thereafter, in the event that Executive becomes aware of
any further Confidential Information on Executive’s personal property, Executive
shall notify the Company in writing and again comply with the immediately
preceding sentence.

(e) Executive agrees that during his employment and following the termination of
that employment for any reason, whether voluntary or involuntary or with or
without Cause or Good Reason, he or she will not, on his own behalf or as a
partner, officer, director, employee, agent, or consultant of any other person
or entity, directly or indirectly, disclose Company’s Confidential Information
to any person or entity other than agents of Company, and he or she will not use
or aid others in obtaining or using any such Confidential Information.
Executive’s obligations under this Section 6(e) shall not be deemed violated in
the event that (i) Executive discloses any Confidential Information pursuant to
order of a court of competent jurisdiction, provided Executive has notified the
Company of such potential legal order and provided the Company with the
opportunity to challenge or limit the scope of the disclosure, or (ii) the
information becomes generally available from a source other than the Company,
any of its affiliates, or any of their employees when such source is not legally
prohibited, to the best of Executive’s knowledge, from making such information
available.

(f) Executive agrees that during his or her employment with the Company and for
a period of twelve (12) months after the termination of such employment by
reason of a Protected Termination that results in payments and benefits under
Section 2, he or she will not, on his or her own behalf or as a partner,
officer, director, employee, agent, or consultant of any other person or entity,
directly or

 

-10-



--------------------------------------------------------------------------------

indirectly, engage or attempt to engage in a business which competes against the
Business of the Company in any geographic area in which the Company engages in
the Business. This subsection shall not be construed as precluding the Executive
from working as an employee or consultant for a separate business unit of a
competitor of the Company, if the separate business unit is not in competition
with the Business. The mere act of applying for a position with a proscribed
competitor in the last six (6) months of the twelve (12) month period shall not
be deemed to be a violation of this provision, provided that employment with
such competitor does not commence until after the end of the twelve (12) month
period.

(g) Executive agrees that during his employment and for a period of twelve
(12) months after the termination of such employment, whether voluntary or
involuntary or with or without Cause or Good Reason, he or she will not, on his
own behalf or as a partner, officer, director, employee, agent, or consultant of
any other person or entity, directly or indirectly, solicit or induce (or
attempt to solicit or induce) any employees of Company to leave their employment
with Company and/or consider employment with any other person or entity.

(h) The Parties agree that the failure of either party to enforce any term of
this Agreement shall not constitute a waiver of any rights or deprive such party
of the right to insist thereafter upon strict adherence to that or any other
term of this Agreement, nor shall a waiver of any breach of this Agreement
constitute a waiver of any preceding or succeeding breach. No waiver of a right
under any provision of this Agreement shall be binding on Company unless made in
writing and signed by an authorized officer of Company, or on Executive unless
made in writing and signed by Executive.

(i) The Parties agree that any breach by Executive of any of the provisions in
Section 6 of this Agreement will cause Company immediate, material and
irreparable injury and damage, and there is no adequate remedy at law for such
breach. Accordingly, in the event of a breach of any of the provisions of
Section 6 of this Agreement by Executive, in addition to any other remedies it
may have at law or in equity, Company shall be entitled immediately to seek
enforcement of this Agreement in a court of competent jurisdiction by means of a
decree of specific performance, an injunction without the posting of a bond or
the requirement of any other guarantee, and any other form of equitable relief.
This provision is not a waiver of any other rights which Company may have under
this Agreement, including the right to recover money damages.

(j) It is the intention of the Parties that this Agreement shall be enforceable
to the fullest extent allowed by law. In the event that a court holds any
provision of this Agreement to be unenforceable, the Parties agree that, if
allowed by law, that provision shall be modified to the least extent necessary
to render it enforceable without affecting the rest of this Agreement, and, if
such modification is not allowed by law, the Parties shall promptly agree in
writing to a provision to be substituted therefor which will have an effect as
close as possible to the invalid provision consistent with

 

-11-



--------------------------------------------------------------------------------

applicable law. The Parties agree that the invalidity or unenforceability of any
provision of this Agreement shall not affect or limit the validity and
enforceability of the other provisions hereof. The language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against either of the Parties.

7. Binding. The Parties agree that this Agreement shall be binding upon and
inure to the benefit of the personal representatives, heirs, executors, and
administrators of the Executive and the assigns, affiliates, successors,
predecessors, subsidiaries, divisions, officers, agents, directors and employees
of the Company.

8. Governing Law. The Parties agree that this Agreement and the rights and
obligations hereunder shall be governed by, and construed in accordance with,
the laws of the State of Maryland, regardless of any principles of conflicts of
laws or choice of laws of any jurisdiction.

9. Voluntary Agreement. The Executive represents that he or she has read this
Agreement, that he or she understands all of its terms, that in executing this
Agreement he or she does not rely and has not relied upon any representation or
statements made by any of Company’s agents, representatives, or attorneys with
regard to the subject matter, basis, or effect of the Agreement, and that he or
she enters into this Agreement voluntarily, of his or her own free will and with
knowledge of its meaning and effect.

10. Mitigation. The Company agrees that, if the Executive’s employment by the
Company is terminated, the Executive shall not be required to seek other
employment or to attempt in any way to reduce or mitigate any amounts the
Company is obligated to make to the Executive in connection with this Agreement.

11. Notices. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:

 

  (i) to the Company:

Integral Systems, Inc.

5000 Philadelphia Way

Lanham, Maryland 20706-4417

Attention: Board of Directors

 

-12-



--------------------------------------------------------------------------------

  (ii) to the Executive:

At the address then appearing on

the employment records of the Company.

12. Dispute Resolution.

(a) Costs of Arbitration. If either party brings an arbitration proceeding to
enforce its rights under this Agreement, each party shall be responsible for its
own expenses in preparing for and in trying the case, including, but not limited
to, investigative costs, court costs and attorneys’ fees.

(b) Personal Jurisdiction. Both parties agree to submit to the jurisdiction and
venue of the state courts in the State of Maryland as to matters involving
enforcement of Section 6 of this Agreement or enforcement of an award in an
arbitration proceeding.

(c) Arbitration. SUBJECT TO THE COMPANY’S RIGHT TO SEEK INJUNCTIVE RELIEF AS
SPECIFIED IN SECTION 6 OF THIS AGREEMENT, ANY DISPUTE BETWEEN THE PARTIES HERETO
ARISING UNDER OR RELATING TO THIS AGREEMENT (INCLUDING, BUT NOT LIMITED TO, THE
AMOUNT OF DAMAGES, THE NATURE OF THE EXECUTIVE’S TERMINATION OR THE CALCULATION
OF ANY SEVERANCE OR OTHER AMOUNT OR BENEFIT DUE) SHALL BE RESOLVED IN ACCORDANCE
WITH THE PROCEDURES OF THE AMERICAN ARBITRATION ASSOCIATION. ANY RESULTING
HEARING SHALL BE HELD IN THE STATE OF MARYLAND. THE RESOLUTION OF ANY DISPUTE
ACHIEVED THROUGH SUCH ARBITRATION SHALL BE BINDING AND ENFORCEABLE BY A COURT OF
COMPETENT JURISDICTION.

13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

14. Termination of Agreement. Unless the Executive and the Board mutually agree
otherwise in writing, this Agreement shall terminate at the close of the first
anniversary of the Effective Date if a Change in Control has not occurred on or
before such date.

15. Expenses of Enforcement. In the event that the Executive is engaged in
litigation (or arbitration) with the Company to enforce the Company’s or
Executive’s obligations hereunder, in each case, the party that does not prevail
in the action shall pay, to the full extent permitted by law, all legal fees and
expenses which the party that prevails in the action may reasonably incur in
connection therewith.

16. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

Integral Systems, Inc.: By:        Name:   Peter Gaffney   Title:   CEO
Executive:    Name     Title    

Schedule of employees party to Change of Control Agreement (Tier 2):

Alderete, Geraldo, effective August 7, 2006

Benesh, Jeffrey, effective August 7, 2006

Bryant, David, effective August 7, 2006

Carey, Patrick, effective August 7, 2006

Dupas, Bruno, effective August 8, 2006

Hall, Gardiner, effective August 7, 2006

Kowal, Steven, effective August 7, 2006

Smith, Robert A., effective August 7, 2006

 

-14-